Citation Nr: 1128836	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  04-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for a right below-the-knee amputation.

2.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for renal insufficiency.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1974, and from March 1976 to April 1978.

These matters initially came to the Board of Veterans' Appeals (Board) following June 2002 and September 2002 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the benefits sought on appeal.  In May 2006, the Board remanded the Veteran's claims for additional development.  Following further development of the record, the Appeals Management Center (AMC) continued the denial of the Veteran's claims and returned these matters to the Board, which denied the Veteran's claims in a July 2008 decision.

In September 2010, the United States Court of Appeals for Veterans Claims (Court) issued a decision that vacated the Board's decision and remanded the case.  (The Court did not specify which of the 5 issues decided by the Board were vacated.  Nevertheless, because the Court's decision addressed only the 38 U.S.C.A. § 1151 issues, the Board will limit its consideration accordingly.)


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims. 

As noted in the Board's May 2006 remand, there appear to be pertinent VA treatment records from a "Dr. Courdabon" at the Grand Junction VA Medical Center (VAMC) that have not been associated with the claims file.  In this respect, an April 2002 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action) noted that the RO requested "all" records from the Grand Junction VAMC.  The Veteran has since submitted records from the VAMC, and while the records from the Grand Junction VAMC are dated as early as 1991, a number of those records dated prior to 1998 are laboratory reports, not treatment notes.  The laboratory reports make reference to "Corduban," which the Board assumes is the "Dr. Courdabon" referenced above.  Otherwise, the records do not include any reports or progress notes associated with the Veteran's treatment from a Dr. Corduban or Courdabon.  

Thus, and despite the contention of the Veteran's representative that "the case is fully developed" given the receipt of the Grand Junction laboratory records, there would appear to be pertinent records associated with the Veteran's treatment at the Grand Junction VAMC that are not associated with the claims file.  As such, the RO must make an additional attempt to obtain all available treatment records from the Grand Junction VAMC prior to 1999, in particular any records that are associated with the Veteran's treatment from a Dr. Corduban or Courdabon for diabetes mellitus.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, the Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Therefore, as the identified VA medical records likely have a bearing on the Veteran's claims, on remand the agency of original jurisdiction (AOJ) must again attempt to obtain the above-identified medical records, along with any other examination or treatment records from the Grand Junction VAMC, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

The Board further acknowledges that the Court found the VA opinions obtained in this case to be "inadequate."  The Court found that the positive opinions offered by the Veteran's private treating physician failed to properly discuss the role of the Veteran's noncompliance with his treatment regimen for diabetes mellitus in the worsening of his health, including renal insufficiency and the right below-the-knee amputation.  Although the private physician has submitted an additional statement dated in June 2011, the Board finds that this statement does not address the Veteran's noncompliance in the context of the development of the complications at issue here.  Thus, following completion of the aforementioned development and the receipt of any medical evidence submitted or identified by the Veteran, the AOJ must forward the claims file to a VA endocrinologist for an opinion regarding the Veteran's claims for disability benefits under 38 U.S.C.A. § 1151 for right below-the-knee amputation and renal insufficiency.  In this regard, the physician must offer a well-reasoned and detailed opinion, in light of the January 2005, September 2005, and June 2011 statements from the Veteran's private treatment provider, specifically addressing whether the Veteran's right below-the-knee amputation or renal insufficiency was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include the furnishing of treatment for the Veteran's diabetes mellitus at the Grand Junction VAMC.

In this regard, the physician must provide a thorough and detailed opinion as to whether the Veteran's prescribed treatment for diabetes mellitus, to include the timing of his initial insulin therapy and the usage of orthotics, was within the normal standard of medical care.  In this regard, the physician should specifically indicate when, given the blood sugar levels noted in the record, the standard of care would have called for the initiation of insulin treatment.  Furthermore, the physician should also address, in detail, whether the Veteran was compliant with his medications and diet restrictions, and what effect, if any, any lack of compliance had on increasing typical vascular complications from diabetes mellitus.  See 38 U.S.C.A. § 5103A(d) (West 2002).  (The AOJ must arrange for the Veteran to undergo examination only if such examination is needed to answer the questions posed above.)

In view of the foregoing, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) must obtain from the Grand Junction VAMC all medical records pertaining to the Veteran's examination or treatment at that facility at any time from January 1991 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2010) regarding requesting records from Federal facilities.  Specific attention should be given to obtaining treatment notes that very likely represented the impetus for obtaining laboratory testing from 1991 to 1999.  Any other sources of treatment records identified by the Veteran should also be contacted.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  After securing whatever records and/or responses sought by the development requested above, the AOJ must forward the Veteran's claims file to a VA endocrinologist for a supplemental opinion with respect to the Veteran's claims for disability benefits under 38 U.S.C.A. § 1151 for right below-the-knee amputation and for renal insufficiency, claimed as the result of VA medical treatment.

In this regard, the physician must thoroughly review the claims file (in particular, the opinion of the April 2005 VA examiner and the January 2005, September 2005, and June 2011 statements from the Veteran's private treatment provider), and specifically address whether the Veteran's right below-the-knee amputation or renal insufficiency was a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, to include the furnishing of treatment for the Veteran's diabetes mellitus at the Grand Junction VAMC.  In this regard, the physician must thoroughly discuss:

(A) Whether the Veteran's prescribed treatment for diabetes mellitus, to include the timing of his initial insulin therapy and the use of orthotics in his shoes, was within the normal standard of medical care.  (In this regard, the physician should comment specifically on when, according to the standard of care, insulin therapy should have been initiated given the blood sugar levels experienced by the Veteran during the 1990s.)

(B) Whether the Veteran was compliant with his medications and diet restrictions (citing to specific examples), and what effect, if any, any lack of compliance had on increasing typical vascular complications from diabetes mellitus that led to his right below-the-knee amputation and renal insufficiency.  The physician should comment on the effect any noncompliance would have had on the timing of the initiation of insulin therapy.

3.  The adjudicator must ensure that the requested medical report complies with this remand and the questions presented in the request.  If the report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

